DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 and 02/17/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 2018/0107021) in view of Waite (US 2016/0377887).
Regarding claim 1, Bishop discloses a computer-implemented method of designing a contact lens, wherein the contact lens includes internal structure (see Fig 11), the method comprises: (a) generating a computational model, wherein the model comprises a lens, and wherein in the model, the shape of a cornea causes deformation to the internal structure of the lens (see Fig 11; Para [0066]; lens model shaped to the size and shape of the user’s cornea), and hence alters the optical properties of the lens, thereby generating a deformed, lens (see Fig 11; Para [0102]; a lens is modeled using the topographical features of a user’s eye and altered so as to meet the optical requirements of the user); (b) modelling the optical properties of the deformed, lens (see Fig 11; Para [0102-0114]; a lens is modeled using the topographical features of a user’s eye and altered so as to meet the optical requirements of the user); (c) adjusting the shape of the lens to reduce the effects of the deformation on the optical properties, thereby providing an adjusted lens (see Fig 11; Para [0114]; adjusting the shape of the scleral lens to meet optical properties of user’s eye); (d) and generating a corresponding off-eye lens design based on the adjusted lens (see Fig 19-21; Para [0112-0115]; Scleral lens designed to the specifications of a user’s visual correction).
Bishop does not disclose wherein the lens is a fluid-filled lens. Bishop and Waite are related because both teach computer modelling of contact lenses.
Waite discloses a method of designing contact lenses (see Fig 6) wherein the lens is a fluid-filled lens (see Fig 4-6; Para [0063-0074]; fluid-filled lens is modelled ).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bishop with wherein the lens is a fluid-filled lens of Waite for the purpose of improving the stability of visual correction of the ocular lens.
Regarding claim 2, Bishop in view of Waite discloses the method of claim 1 (Bishop: see Fig 11), wherein generating a computational model further comprises generating a computational model of an eye having a cornea (Bishop: see Figs 10a-11; Para [0066-0072]; Ocular topographer is used to model a patients eye), and in the model, modelling the fluid-filled lens on the cornea such that the modelled cornea causes deformation of the fluid-filled lens (Bishop: see Figs 10a-11; Para [0066-0072]; lens is modeled such that it is deformed based on the topographical features of the eye; Waite discloses the fluid-filled lens).
Regarding claim 3, Bishop in view of Waite discloses the method of claim 1 (Bishop: see Fig 11), further comprising manufacturing a fluid-filled lens based on the off-eye lens design (Bishop: see Fig 11; Para [0136-0138]; lens is manufactured using either precision lathe or 3D printing; Waite discloses fluid-filled lens).
Regarding claim 4, Bishop in view of Waite discloses the method of claim 1 (Bishop: see Fig 11), wherein the step of adjusting the shape of the fluid-filled lens comprises comparing a measured value of an optical property of the fluid-filled lens to an expected value or range of values (Bishop: see Fig 11; Para [0102-0114]; using measured values of cornea-fluid boundary, index of the cornea, and index of the fluid, compare lens rays to reference rays).
Regarding claim 6, Bishop in view of Waite discloses the method of claim 2 (Bishop: see Fig 11), wherein, within the model, the fluid-filled lens is removed from the cornea prior to adjusting the fluid-filled lens (Bishop: see Fig 19a; Para [0102-0114]; lens is first modeled as a corrective lens rather than a scleral lens).
Regarding claim 7, Bishop in view of Waite discloses the method of claim 6 (Bishop: see Fig 11), wherein the fluid-filled lens is removed from the cornea, adjusted off-eye to reduce the effects of the deformation on the optical properties, replaced on the cornea, and its optical properties are re-modelled (Bishop: see Fig 19a; Para [0102-0114]; lens is first modeled as a corrective lens then a second model which includes lens resting on a cornea is remodeled).
Claims 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 2018/0107021) in view of Waite (US 2016/0377887) as applied to claim 1 above and further in view of Clamp (US 2008/0055545).
Regarding claim 5, Bishop in view of Waite discloses the method of claim 1. Bishop in view of Waite does not disclose wherein the adjusting is carried out iteratively. Bishop in view of Waite and Clamp are related because both disclose modelling contact lenses.
Clamp discloses a method of modelling contact lenses (see Fig 4) wherein the adjusting is carried out iteratively (see Fig 4; Para [0050]; reiterative process of calculating anterior surface through use of ray tracing technique is done).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bishop in view of Waite with wherein the adjusting is carried out iteratively of Clamp for the purpose of correcting for different conditions/environments of the lens.
Regarding claim 8, Bishop in view of Waite discloses the method of claim 7. Bishop in view of Waite wherein the removal, adjusting off-eye, replacement and remodelling are repeated iteratively. Bishop in view of Waite and Clamp are related because both disclose modelling contact lenses.
Clamp discloses a method of modelling contact lenses (see Fig 4) wherein the removal, adjusting off-eye, replacement and remodelling are repeated iteratively (see Fig 4; Para [0050]; reiterative process of calculating anterior surface through use of ray tracing technique is done).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bishop in view of Waite with wherein the removal, adjusting off-eye, replacement and remodelling are repeated iteratively of Clamp for the purpose of correcting for different conditions/environments of the lens.
Regarding claim 9, Bishop in view of Waite discloses the method of claim 2. Bishop in view of Waite wherein the modelling changes to the shape of the adjusted fluid-filled lens occurring when it is removed from the cornea. Bishop in view of Waite and Clamp are related because both disclose modelling contact lenses.
Clamp discloses a method of modelling contact lenses (see Fig 4) wherein the modelling changes to the shape of the adjusted fluid-filled lens occurring when it is removed from the cornea (see Fig 4; Para [0052]; lens is removed from eye model and curvature is changed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bishop in view of Waite with wherein the modelling changes to the shape of the adjusted fluid-filled lens occurring when it is removed from the cornea of Clamp for the purpose of correcting for removal of a lens from eye so as to meet required structural requirements of lens.
Regarding claim 10, Bishop in view of Waite and Clamp discloses the method of claim 9 (Clamp: see Fig 4), wherein the modelling the changes comprises modelling a change in the curvature of the lens when it is removed from the cornea (Clamp: see Fig 4; Para [0052]; lens is removed from eye model and curvature is changed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872